 Case 2:19-cv-05103-MWF-JEM Document 24 Filed 08/18/20 Page 1 of 1 Page ID #:799

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.        CV 19-5103-JEM                                            Date     August 18, 2020
 Title           Paul Portillo v. Andrew M. Saul




 Present: The Honorable          JOHN E. MCDERMOTT, UNITED STATES MAGISTRATE JUDGE
                    S. Lorenzo
                   Deputy Clerk                                    Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                        None                                                 None
 Proceedings:            (IN CHAMBERS) ORDER RE DEFENDANT’S NOTICE OF NON-
                         RECEIPT OF PLAINTIFF’S INTIAIL PORTIONS OF JOINT
                         SUBMISSION AND DECLARATION

       On August 17, 2020, Defendant filed a Notice Of Non-Receipt Of Plaintiff’s Initial
Portions Of Joint Submission And Declaration (Dkt. 23) indicating that Plaintiff failed to file his
portions of the Joint Submission which were due on June 22, 2020. The Court has granted
four extensions.

       Accordingly, the Court ORDERS plaintiff to show cause in writing on or before
September 8, 2020 why this action should not be dismissed for lack of prosecution. The
Order to Show Cause will be submitted upon the filing of plaintiff’s response. Plaintiff is
advised that failure to provide Defendant with his portions of the Joint Submission may result in
the Court recommending that the case be dismissed for failure to prosecute pursuant to
Federal Rules of Civil Procedure, Rules 4(l) and 4(m).




                                                                                           :
                                                    Initials of Preparer                 slo




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                               Page 1 of 1
